Citation Nr: 1209862	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  07-19 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for spondylolisthesis resulting in spinal fusion of the lumbosacral spine.

2.  Entitlement to an increased disability rating for lumbosacral strain, in excess of zero percent. 


REPRESENTATION

The Appellant (Veteran) is represented by:  The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The Veteran had active service from February 1966 to December 1971.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2005 rating decision of the RO in San Diego, California, prepared on behalf of the RO in Los Angeles, California, which maintains original jurisdiction over the claims file.

The Board notes that the Veteran disagreed with the 50 percent initial rating assigned for posttraumatic stress disorder in a March 2007 rating decision; a statement of the case was sent to him in March 2008; however, he did not perfect the appeal by filing a VA Form 9 or equivalent within the time specified.  Accordingly, that matter is not on appeal.  

While the RO did not address the merits of service connection for a low back disability, but denied reopening of the claim based on the lack of new material evidence, there is no prejudice to the Veteran in the Board considering the merits in the first instance, as the full benefit sought (service connection) is being granted.  Bernard v Brown, 4 Vet. App. 384 (1993).  

The issue of an increased disability rating for lumbosacral strain and also spondylolisthesis of the lumbosacral spine, now part of the service-connected back disability, is addressed in the REMAND below and is therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  The Veteran engaged in combat with the enemy during active service in Vietnam.  

3.  In an unappealed April 1996 rating decision, the RO denied service connection for spondylolisthesis resulting in spinal fusion of the lumbosacral spine. 

4.  The evidence associated with the claims file subsequent to the RO's April 1996 rating decision relates to the unestablished fact of nexus to service; it is neither cumulative nor redundant of evidence previously of record, and it raises a reasonable possibility of substantiating service connection for spondylolisthesis resulting in spinal fusion of the lumbosacral spine.  

5.  The Veteran sustained a low back injury in service and was diagnosed with a cleft of moderate proportions in the pars interarticularis at L-5, first degree spondylolisthesis at L-5, and narrowed disc interspaces.

6.  The Veteran's current spondylolisthesis resulting in spinal fusion of the lumbosacral spine is the same chronic disorder diagnosed in service.


CONCLUSIONS OF LAW

1.  The criteria for reopening of spondylolisthesis resulting in spinal fusion of the lumbosacral spine have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  Resolving all reasonable doubt in the Veteran's favor, spondylolisthesis and resulting spinal fusion of the lumbosacral spine was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  

As the Board is granting service connection for spondylolisthesis resulting in spinal fusion of the lumbosacral spine, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Service Connection - Law And Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (the CAVC) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Combat Rule

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; they aid him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999). 

Here, the record shows that the Veteran engaged in combat with the enemy during the Vietnam War.  The Veteran served as a helicopter pilot and was awarded the Bronze Star Medal for outstandingly meritorious service in connection with military operations against a hostile force in the Republic of Vietnam.  Accordingly, the Veteran's assertions regarding in-service incurrence or aggravation of disease or injury are accepted as true to the extent that they are consistent with the circumstances, conditions, or hardships of combat service.  

Application to Reopen Service Connection

The RO initially denied service connection for spondylolisthesis resulting in spinal fusion of the lumbosacral spine in an April 1996 rating decision.  At the time of that decision, the medical evidence of record consisted of service treatment records, private treatment records, and VA examinations dated in April 1972 and September 1995.  

The service treatment records showed that the Veteran sustained an injury to his back in December 1966 when he fell down stairs striking the right superior sacral region, resulting in complaint of pain and limitation of motion.  An X-ray taken on December 28, 1966 revealed a cleft of moderate proportions in the pars interarticularis at L-5 (probably bilateral).  There was also evidence of first-degree spondylolisthesis at L-5 and "suggestively narrowed" disc interspaces.  The Veteran continued to complain of pain in the lumbar region during service in November 1967 and July 1968.  The pain was reportedly worse when sitting in aircraft.  Nevertheless, when examined for service separation in October 1971, clinical findings for the spine were normal, and the Veteran reported no history of recurrent back pain.  

The Veteran filed a service connection claim for his back disorder in December 1971, immediately after service separation.  A VA examination in April 1972 showed normal x-ray findings for the lumbosacral spine.  The diagnosis was chronic lumbosacral strain.  Service connection was granted for that specific diagnosis, and there was no explicit denial of service connection any other back disorder.  

The Veteran again filed a claim in August 1995 ostensibly seeking an increase in the disability rating for his back.  He submitted records of private evaluations and surgical treatment in 1994.  These records referred to an earlier surgery four or five years prior.  In his claim, the Veteran reported two previous surgeries, in 1990 and 1991.  A September 1995 VA examination report reveals a diagnosis of failed back syndrome with x-ray evidence of an intact fusion at L3-5 and sacrum, a pedicle screw fixation from L3-4, residual femoral allograft rings in the disc spaces of L3-4, and subtle degenerative disc changes.  The examiner opined that it was "difficult" to attribute the advance in the degenerative disease directly to the Veteran's fall in "1967," as he was essentially asymptomatic for 20 years.  

In an April 1996 rating decision, the RO denied an increased rating for the low back disability, and specifically denied service connection for spinal fusion L-3 through the sacral spine due to intercurrent injury unrelated to the service-connected lumbosacral strain.  Although notified of the RO's decision and of his right to appeal, the Veteran did not initiate an appeal of the April 1996 decision (see 38 C.F.R. § 20.200 (2011)); moreover, he did not submit new and material evidence within one year of that decision.  The next correspondence from the Veteran came in 2004.  Therefore, the April 1996 decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2011).  

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

In Shade v. Shinseki, 24 Vet. App. 100 (2010), the CAVC held that 3.159(c)(4) does not require new and material evidence as to each previously unproven element of a claim for the claim to be reopened and the duty to provide an examination triggered.  In a fact pattern where a prior denial was based on lack of current disability and nexus, the CAVC found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  

In October 2004, the Veteran requested to have the previously denied claim reopened.  Regarding applications for reopening filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board must review all evidence submitted by or on behalf of a claimant since the last disallowance on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996), overruled on another basis by Hodge v. West 155 F.3d. 1356 (Fed. Cir. 1998).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence received since the April 1996 decision includes VA treatment records, private treatment records, the report of VA examinations in December 2004 and September 2009, and a private medical opinion dated in February 2006, as well as additional correspondence from the Veteran and his representative.

Pertinently, the February 2006 opinion from W.E.S. provides a favorable nexus opinion regarding the spondylolisthesis and resulting spinal fusions.  As the lack of medical nexus was the stated reason for the denial of service connection in April 1996, and as the February 2006 opinion addresses the unestablished fact of nexus and raises a reasonable possibility of substantiating the claim, the Board finds that new and material evidence has been received; therefore, service connection for spondylolisthesis with resulting spinal fusion of the lumbosacral spine is reopened.  

Analysis of Service Connection for Spondylolisthesis Resulting in 
Spinal Fusion of the Lumbosacral Spine

The Board notes that, in this case, there is no dispute as to several of the elements necessary for service connection for spondylolisthesis.  The Veteran is acknowledged to have sustained an injury to his back in service, as set out above.  This injury is also acknowledged to have resulted in a chronic low back disability.  The Veteran was granted service connection for lumbosacral strain shortly after service.  The question in dispute here centers on attribution of specific low back symptomatology to the in-service injury versus post-service injury.  In sum, the RO has acknowledged only a lumbosacral strain (or sprain) as a chronic residual of the in-service fall injury, and has specifically found that the current spondylolisthesis and resulting final fusion surgeries are unrelated to that injury.  The Board's discussion will thus focus on the evidence relating to attribution of current symptoms and disability of spondylolisthesis to the in-service back injury.  

After review of all of the evidence, the Board finds that the Veteran sustained a low back injury in service and was diagnosed with a cleft of moderate proportions in the pars interarticularis at L-5, first degree spondylolisthesis at L-5, and narrowed disc interspaces.  The Board also finds that the evidence for and against a relationship between the current spondylolisthesis and resulting spinal fusion surgeries and the in-service low back injury is in equipoise.  

There are several medical opinions of record nominally addressing the question of a nexus to service.  The primary opinion in the Veteran's favor comes from a private treatment provider, W.E.S., D.C., in February 2006.  W.E.S. attested to having treated the Veteran since 1981.  During that time, he reported regular treatment of the Veteran for "chronic recurring low back pain."  According to the Veteran, this resulted from slipping on steps in the barracks during service and falling hard onto his buttocks.  W.E.S. noted that x-rays taken of the Veteran's low back in his office revealed an L-5 spondylolisthesis, described as a separation of the lamina segments of the vertebra from the vertebral body at the lamina-pedicle junction.  According to W.E.S., such a separation classically occurs from a sharp impact to the spine from a slip and fall into a seated position, onto a hard surface, such as the in-service fall described by the Veteran.  W.E.S. continued that the condition of spondylolisthesis creates a variety of symptoms, such as chronic low back pain of varying intensity, chronic low back muscle spasm, low back spinal instability and predisposition to other injury of the low back, weakness of the legs and/or feet, numbness in the legs and/or feet, and possible bowel and bladder control issues.  The instability and spasm also contribute to decreased or guarded movements of the low back as an auto-protection mechanism.  W.E.S. opined that the Veteran's current medical problem of low back pain more likely as not began in service due to, or because of, the slip-and-fall injury he sustained during active duty service.

As discussed above, a September 1995 VA examination report includes the examiner's nominal opinion that it was "difficult" to attribute the advance in the degenerative disease directly to the Veteran's fall in "1967," as he was essentially asymptomatic for 20 years.  The use of the word difficult leaves the Board with a great deal of uncertainty as to the actual likelihood of a nexus.  In addition, the VA examiner's finding of an asymptomatic condition for 20 years is an inaccurate factual assumption as it is inconsistent with the Veteran's account of ongoing low back symptoms since service.  In fact, it is also inconsistent with the recorded history of in-service complaints of back pain and treatment for back pain after the 1966 injury.  The Veteran described to a private physician in October 2005 that he would seek treatment on a private basis from chiropractors and was able to keep working by doing this.  As noted above, the Veteran was also treated for back complaints in November 1967 and July 1968 and specifically reported that the pain was worse when sitting in aircraft.  Based on what appears to be an inaccurate factual premise, the Board assigns no probative weight to the September 1995 VA opinion.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).

As for the September 2009 VA examination, that examiner was asked to distinguish the Veteran's functional impairment due to lumbosacral strain versus the nonservice-connected spinal fusion at L3.  The VA examiner opined that all of the Veteran's problems are due to the underlying spondylolisthesis and the back problems that caused him to go on and have a spinal fusion, and are not due to the lumbosacral strain.  While the September 2009 examiner dutifully answered the question regarding attribution of symptoms, he did not address the question most pertinent to this appeal, which is whether spondylolisthesis and resulting fusion are related to the in-service low back injury and findings of cleft of moderate proportions in the pars interarticularis at L-5, first degree spondylolisthesis at L-5, and narrowed disc interspaces.  Therefore, this is not a true nexus opinion, but merely a differentiation of symptoms among specific diagnoses.  

The Board finds that the February 2006 opinion of W.E.S. is the only opinion that accurately describes the history of injury and diagnosis in this case.  In fact, the September 2009 examiner is in agreement that all of the Veteran's symptoms are attributable to spondylolisthesis.  This condition was first diagnosed in service shortly after the Veteran's reported injury.  The Board acknowledges that it was not found on x-rays taken in April 1972; however, this is far from conclusive evidence that the disorder had resolved.  

Regarding the intercurrent injury found by the RO to be the cause of the post-service and current disability, this does not appear to be a specific injury, but an exacerbation of symptoms brought on by the Veteran's job flying aircraft.  The Veteran described to a private physician in October 2005 that he worked flying helicopters and was required to sit and lean out the door looking 100 feet below and was required to lift 100 pounds and to lift and carry 20 pounds.  This is consistent with his in-service report that sitting in aircraft exacerbates his symptoms.  A February 1998 occupational injury assessment relates that Veteran's complaints to a December 15, 1989 injury.  It is important to note however that the Veteran's in-service injury was neither discussed nor acknowledged in this report, making it unpersuasive in terms of a nexus to service.  Indeed, an operative report in March 1991 describes onset of severe back pain stemming from spondylolisthesis of grade two at L5-S1.  This is the same diagnosis as was provided in service.  

In summation of the Board's findings, the Veteran was diagnosed in service with spondylolisthesis following a fall injury, and this was confirmed by x-rays at the time.  The Veteran continued to experience back symptoms in service and after service, brought on by sitting in aircraft, and experienced a post-service exacerbation of symptoms in 1989, which resulted in a series of spinal fusion surgeries.  The Veteran's current back symptoms have been attributed to spondylolisthesis, the same diagnosis that was recorded in service.  See 38 C.F.R. § 3.303(b) (subsequent manifestations of chronic disease in service at any later date are to be service connected); see also Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service and post-service symptoms to substantiate a claim of service connection where such symptoms later formed the basis of diagnosis of disability).  Moreover, the most persuasive opinion evidence of record relates the current symptoms to the in-service injury and the diagnosis of spondylolisthesis.  

Resolving all reasonable doubt in the Veteran's favor, as the elements necessary for service connection have been met in this case, the Board finds that service connection for spondylolisthesis resulting in spinal fusion of the lumbosacral spine is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Reopening of service connection for spondylolisthesis resulting in spinal fusion of the lumbosacral spine is granted.

Service connection for spondylolisthesis resulting in spinal fusion of the lumbosacral spine is granted.  



REMAND

As the Board has granted service connection for spondylolisthesis resulting in spinal fusion of the lumbosacral spine, thus broadening the scope of the service-connected low back disability, the RO should readjudicate the claim for an increased disability rating for the service-connected low back disability (which now includes spondylolisthesis resulting in spinal fusion of the lumbosacral spine in addition to lumbosacral strain) in light of the additional symptomatology that must be considered.  Both service-connected back disabilities should be rated together under the spine rating criteria.

In addition, the Board notes that, in an October 2004 VA Form 21-4138, the Veteran reported that he had been found to be permanently disabled by the Social Security Administration (SSA) because of his back condition.  It does not appear that any effort has been made to obtain pertinent records from SSA.

When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C. § 5103A when "there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits"); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments).  This duty extends to obtaining a copy of the SSA decision awarding or denying benefits.  Id. at 371; Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996).  

In Murincsak, the CAVC explained that, even where the decision awarding SSA benefits was made years before a current claim, the records held by SSA may continue to have relevance, as SSA is obligated to discontinue disability benefits based on a change in a recipient's employability status, and SSA conducts periodic examinations to determine the employability status of recipients.  Murincsak, 2 Vet. App. at 371.  The CAVC further observed that, even if the records held by SSA are stale and there is ample recent evidence as to the present disability status of the claimant, the SSA records remain relevant for the purposes of VA's duty to assist in order to accurately rate a veteran's disability in light of his or her entire medical history.  Id. at 371-72; see also 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42.

VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will end such efforts only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 U.S.C. §5103A(b); 38 C.F.R. § 3.159(c)(1).  

If after continued efforts to obtain Federal records VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA will provide the claimant with oral or written notice of that fact.  VA will make a record of any oral notice conveyed to the claimant.  The notice must contain the following information: (i) The identity of the records VA was unable to obtain; (ii) An explanation of the efforts VA made to obtain the records; (iii) A description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and (iv) A notice that the claimant is ultimately responsible for providing the evidence.  38 U.S.C.                  § 5103A(b)(2)); 38 C.F.R. § 3.159(e). 

Accordingly, the issue of an increased disability rating for the Veteran's low back disability (lumbosacral strain and spondylolisthesis resulting in spinal fusion), in excess of zero percent, is REMANDED to the RO via the AMC for the following action:

1.  Make as many requests as are necessary to obtain the Veteran's SSA records, and end such efforts only if it is determined that the records sought do not exist or that further efforts to obtain those records would be futile. 

2.  After completing the requested action, and any additional notification and/or development deemed warranted, the issue of an increased disability rating for the Veteran's low back disability, in excess of zero percent, should be readjudicated in light of all the evidence of record.  If the benefit sought on appeal remains denied, the RO should furnish to the Veteran an appropriate supplemental statement of the case, and should afford the Veteran the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


